Case 2:16-cv-03804-GRB-ARL Document 61 Filed 11/22/20 Page 1 of 3 PageID #: 184




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 CHRISTINE A. STULSKY and JANA M. PRINDLE,


                                    Plaintiffs,
                                                                          ORDER
                  -against-                                               16-CV-3804 (GRB) (ARL)

 VINCENT F. DEMARCO, et al.,

                                     Defendants.
 ---------------------------------------------------------------------X
 LINDSAY, Magistrate Judge:

         Before the Court are the motions of the County defendants and the defendant Dr.

 Gerard Micalizzi (“Micalizzi” ), seeking a stay of discovery in this matter. Although the

 plaintiffs have not yet responded to the motions, given the current deadlines, the Court grants the

 motions at this time.

         In April, the parties appeared before the undersigned in this four-year old case. The

 Court indicated that it would consider a joint proposal to modify the scheduling order despite the

 age of the case. ECF No. 50. Two days later, counsel for the plaintiffs submitted a request for a

 15-month extension, which was denied. Instead, the Court adjourned the deadline to complete

 all discovery, inclusive of expert discovery, to November 20, 2020. The Court also directed that

 any party planning on making a dispositive motion was to take the first step in the motion

 process by December 4, 2020. Finally, a final conference was scheduled for December 17, 2020.

         Thereafter, on October 20, 2020, counsel for the plaintiffs sought “a thirty day suspension

 to get a final decision from the family about the action's future course.” ECF No. 53. In

 response to the letter, the Court issued the following order:

           The plaintiff's request to stay this case for thirty days is denied. In his letter,
           counsel for the plaintiff has outlined a number of issues that have complicated
Case 2:16-cv-03804-GRB-ARL Document 61 Filed 11/22/20 Page 2 of 3 PageID #: 185




           the prosecution of this action including the anticipated bankruptcy filing of a
           family member. Counsel has been aware of the possible bankruptcy filing
           since at least September 11, 2020. In addition, after conferencing with the
           parties in April, the Court indicated that it would consider a joint proposal for
           an amended scheduling order. However, shortly thereafter, the Court rejected
           the proposed 15-month extension as excessive and established November 20,
           2020 as the final deadline for discovery. Given the age of this case, discovery
           must go forward. Accordingly, to the extent witnesses are available, they
           should be produced for depositions.

 Order dated October 22, 2020. One week later, plaintiffs’ counsel submitted an

 application to District Judge Brown seeking to withdraw. ECF No. 54. Judge Brown

 denied the motion and indicated that, pursuant to his individual rules, the application for

 withdrawal had to be made to the undersigned.

         On November 5, 2020, counsel for the plaintiffs did renew his motion before the

 undersigned; however, the Court was forced to deny the motion, once again, as the

 motion failed to address the impact of the withdrawal on the timing of the proceeding.

 To date, plaintiffs’ counsel has not resubmitted the motion to withdraw. Nonetheless,

 the letters submitted to Court had indicated that his “services were terminated” by the

 plaintiff executrix. Accordingly, since November 6, the defendants have attempted to

 contact him to ascertain how he intends to proceed as he did not file any additional

 correspondence with the Court. It appears that on November 13, 2020, defense counsel

 were advised that plaintiffs’ counsel intended to file a renewed application that day,

 which he did not do.

          Moreover, according to the defendant Micalizzi, he has been unable to schedule

 the depositions of Jana Prindle and Diana Stulsky with the plaintiffs’ attorney. In

 addition, although a motion to compel was not filed with the undersigned 1, counsel for


 1
  Micalizzi’s letter motion to compel dated October 14, 2020, which inadvertently was filed in another action is
 denied with leave to renew once the stay is lifted.

                                                          2
Case 2:16-cv-03804-GRB-ARL Document 61 Filed 11/22/20 Page 3 of 3 PageID #: 186




 Micalizzi has now advised that the plaintiffs have not responded to the defendant’s

 requests for the following documents:

          1.    Dr. Michael Pearl – Stony Brook Hospital Oncology Department;
          2.    Name, address and authorization for facility where decedent had a
                splenectomy;
          3.    Dr. Edward Valentine;
          4.    Brookhaven Memorial Hospital Infusion Center;
          5.    Dr. John Stephen;
          6.    Dr. Jarid Pachter;
          7.    Catholic Home Care;
          8.    Name, address and authorization for therapist, Jeanine based upon the
                deposition of decedent, Christine Stulsky; and
          9.    Records from the Eastern Long Island Hospital for the ER presentation
                on 5/5/17.

        Given this history, the Court will stay discovery in this case for the next thirty days to

 give the parties an opportunity to resolve the issue concerning the plaintiffs’ representation. On

 or before December 24, 2020, the parties are directed to submit a status letter to the Court. The

 final conference scheduled for December 17, 2020 is adjourned without date. An amended

 scheduling order will be issued upon receipt of the status letter.


 Dated: Central Islip, New York                        SO ORDERED:
        November 20, 2020

                                                       ____________/s/__________________
                                                       ARLENE ROSARIO LINDSAY
                                                       United States Magistrate Judge




                                                   3
